 1                                                                                        O
                                                                                        JS-6
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                             CENTRAL DISTRICT OF CALIFORNIA
 8
     ESTATE OF PEDRO MONTANEZ, and              )    Case No.: 5:17-CV-00130-ODW(JCx)
 9 PEDRO MONTANEZ, RAMONA                       )
     MONTANEZ, CHRISTINA MONTANEZ,              )    ORDER GRANTING JOINT
10 MARIA TELLES, individually and as            )    STIPULATION TO DISMISS ENTIRE
     successors in interest to the Estate of    )    ACTION WITH PREJUDICE [68]
11 Pedro Montanez,                              )
                                                )    F.R.C.P. 41(a)(1)
12                           Plaintiffs,        )
                                                )    Courtroom: 5D, 5th Floor
13          vs.                                 )    Judge: Hon. Otis D. Wright II
                                                )
14 CITY OF INDIO, INDIO POLICE                  )
     DEPARTMENT, CHRIS CORDOVA,                 )
15 KEVIN FOWLER, DOES 1 TO 10,                  )
                                                )
16                           Defendants.        )
                                                )
17

18

19

20

21

22

23

24

25

26

27

28
                                               -1-
 1         Presently before the court is a stipulation to dismiss this action in its entirety with
 2 prejudice filed by Plaintiffs Estate of Pedro Montanez, and Pedro Montanez, Ramona

 3 Montanez, Christina Montanez, Maria Telles, individually and as successors in interest to the

 4 Estate of Pedro Montanez, and Defendants City of Indio, Kevin Fowler and Chris Cordova,

 5 pursuant to Federal Rules of Civil Procedure 41(a).

 6         Having reviewed the stipulation, and good cause appearing, the court accepts the
 7 stipulation and dismisses this action in its entirety with prejudice, each party to bear its/her/his

 8 own attorneys’ fees and costs.

 9

10         IT IS SO ORDERED.
11
     March 14, 2019                             ____________________________
12
                                                Otis D. Wright, II
13                                              United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -2-
